Opinion by
Ector, P. J.
§17. Attachment; plea in reconvention. Where an attachment has been wrongfully sued out and damagé is occasioned thereby, the attachment debtor is entitled to recover for the actual injury and damage sustained, and such damage or injury may be pleaded by him either in reconvention in the attachment suit, or he may bring his action for such damages by a separate suit upon the attachment bond. This rule is also applicable to sequestrations and injunctions. [Wolcott v. Hendrick, 6 Tex. 406; Hammonds v. Belcher, 10 Tex. 271; Castro v. Whitlock, 15 Tex. 437; Portier v. Fernandez, 35 Tex. 535.] The case of Harrison v. Harwood, 31 Tex. 651, in so far as it asserts a different doctrine, is obiter dicta, and not recognized as authority. It is a principle of universal application that every man is liable for his wrongful acts in the first instance.
Reversed and remanded.